Citation Nr: 0631273	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-12 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

2.  Entitlement to service connection for the residuals of 
malaria.

3.  Entitlement to service connection for the residuals of 
hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954, including honorable service during the Korean conflict.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not serve in Korea during a time period 
when defoliants presumed to cause diabetes mellitus were 
used.

3.  The veteran is not presumed to have been exposed to Agent 
Orange or other herbicide agent presumed to cause diabetes 
mellitus.

4.  The veteran did not develop diabetes mellitus during his 
period of active service or within one year of discharge from 
service.

5.  The veteran does not have any residuals of malaria or 
hepatitis.



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred during service nor is 
it presumed to have been incurred during service or as a 
result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 
(West 20020; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Residuals of malaria were not incurred as a result of 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  Residuals of hepatitis were not incurred as a result of 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in November 2001, September 2002, April 
2003, and March 2005, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
provided to the veteran in April 2006, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Therefore, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board in May 2006.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
The Board notes that the veteran's service records cannot be 
located, but finds that the veteran is not prejudiced in this 
matter as the Board will accept on face value that the 
veteran was treated for malaria and hepatitis during service 
and that he served in the demilitarized zone (DMZ) in Korea 
in 1952 and 1953.  As such, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran asserts that he developed diabetes mellitus in 
the 1990's and that the development of this disease may be a 
result of exposure to herbicides used in Korea during his 
service there in 1952 and 1953.  The veteran credibly 
testified before the Board that he served for thirteen months 
in the DMZ, but he did not identify any times when he 
recalled actually being exposed to herbicides or when he 
suspected being exposed to defoliants.  The veteran also 
credibly testified that he was treated for malaria and 
hepatitis during service and had a few bouts of the diseases 
in the 1960's.  He stated that he had not had any residuals 
of either malaria or hepatitis in over forty years.  The 
veteran's wife also gave credible testimony regarding her 
receipt of letters and photographs from the veteran during 
his period of service in Korea and while he was being treated 
during service in California.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service disease is not enough; there 
must be evidence of a chronic disability.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The veteran seeks service connection for diabetes mellitus, 
which is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a).  As such, service connection may be granted under 
38 C.F.R. § 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
March 1954, the evidence must show that diabetes mellitus 
manifest to a degree of ten percent by March 1955, in order 
for service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
Service connection may also be granted if a veteran develops 
certain diseases, including diabetes mellitus, if the 
veteran is found to have been exposed to an herbicide agent 
during active service in areas other than the Republic of 
Vietnam.  There must, however, be a showing of exposure to 
an herbicide agent shown to be related to the development of 
the diseases enumerated by statute and regulation.

The evidence of record reflects that the veteran served 
honorably in the United States Army from 1951 to 1954.  The 
veteran did not perform any service during the time period 
when Agent Orange was being used in Vietnam nor during the 
limited time period of 1968 to 1969 when the defoliant was 
used in Korea.  The veteran only assumes that he was exposed 
to herbicides and there is no evidence of actual exposure.  
Therefore, based on the evidence that neither Agent Orange 
nor any other herbicide agent linked to the development of 
diabetes mellitus was used in Korea in 1952 and/or 1953, the 
Board finds that the veteran did not serve in Korea during a 
time period when defoliants presumed to cause diabetes 
mellitus were used.  The Board also finds that the veteran is 
not presumed to have been exposed to Agent Orange or other 
herbicide agent presumed to cause diabetes mellitus because 
he did not serve during a time period in which defoliants 
which are linked to the development of diabetes were used.  
As such, the veteran is not entitled to a presumption of 
service connection for diabetes based on his service in the 
DMZ of Korea in the 1950's.

There is no evidence that the veteran developed diabetes 
mellitus during his service or within one year of his 
discharge from service.  In fact, the veteran credibly 
testified that his diabetes developed approximately forty 
years after his discharge from service.  Consequently, the 
Board finds that diabetes mellitus was not incurred in 
service or within one year of discharge from service so as to 
allow for a grant of service connection on a direct basis or 
on a presumptive basis for chronic diseases.  As such, 
notwithstanding the veteran's honorable service during the 
Korean conflict, service connection for diabetes must be 
denied.


As for the veteran's claims of entitlement to service 
connection for malaria and hepatitis, the Board accepts, for 
the sake of argument, that the veteran was treated for both 
diseases during service.  In order to grant service 
connection, however, there must be a showing of a current 
disability.  It is important to point out that having 
experienced a disability at one time during service does not, 
in and of itself, constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or 
injury incurred during service, the basic compensation 
statutes cannot be satisfied). 

The veteran's current treatment records do not reflect 
complaints of or treatment for malaria and/or hepatitis.  The 
records also do not include any diagnosed residual of the 
diseases experienced in the 1950's and 1960's.  The veteran's 
credible testimony reflects that he has not had any residuals 
of either malaria or hepatitis in approximately forty years.  
Therefore, the Board finds that the veteran does not have 
residuals of the malaria and hepatitis treated during 
service.  Absent evidence of a current disability, service 
connection for the residuals of malaria and hepatitis must be 
denied.  


ORDER

Service connection for diabetes mellitus, to include as due 
to exposure to herbicides, is denied.

Service connection for the residuals of malaria is denied.

Service connection for the residuals of hepatitis is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


